Martin, J.,

delivered the opinion of the court.
The plaintiff instituted his suit against the defendants as owners of the steam-boat Chesapeake, to recover damages for the loss and value, of a negro man slave which he alleges they had employed as a hand on board said boat, without his knowledge and permission. It appears that when the slave was arrested and about to be carried away at the instance of the plaintiff, he jumped overboard and was drowned. There was a verdict and judgment for the plaintiff, from which the defendants appealed.
'On the trial of this case the judge a quo, was requested by the counsel for the defendants to charge the jury, that the *539defendants were not liable for the illegal acts of the officers of the boat, unless done with their knowledge, and which they could have prevented. The judge refused to give the charge as asksd for, and a bill of exceptions was taken.
The owners of steam-boats are only liable for the delinquency and illegal acts of their captains ^nd agents, which they might have prevented, and failed to do so.
The liability of principals, for the acts of their agents, is not governed by the commercial law, but by the provisions of the Louisiana and Civil Codes.
In the opinion of this court the charge should have been given. The Louisiana Code, article 2299, and.the Civil Code of 1808, article 20, page 320-22, restricts “the liability of principals for the delinquency and acts of their agents in the functions in which they have employed them, and when the former could have prevented the delinquency and illegal acts of the latter, and have failed to denso.” This renders it necessary to. remand the cause for new proceedings in the court below.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be annulled, avoided and reversed, the verdict set aside and the cause remanded for further proceedings, with directions to the judge to instruct the jury “that no responsibility attaches to the defendants unless they might have prevented the act which occasioned the damages claimed, and have not done it.” See Palfrey vs. Kerr et al., 8 Martin, N. S., 503-5. And it is further ordered that the plaintiff and appellee pay the costs of this appeal.